Citation Nr: 0802970	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.

In July 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and in September 2006, a Travel Board hearing 
was held before the undersigned and transcripts of each 
hearing are of record.    


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon review of the claims file, the Board finds that 
additional development is required under the VA's duty to 
assist before the veteran's PTSD claim may be adjudicated.  
The veteran is claiming as one of his in-service stressors 
that while he was aboard the USS Krishna, he took part in a 
rescue operation to help recover a plane that was shot down.  
The veteran claims that he picked up a helmet with a 
decapitated head still in it.  The veteran testified that 
this event occurred during the rainy season in Vietnam, and 
he thought that this would have been from approximately May 
to July.  (See Board transcript "Tr." at 7.)  The veteran 
testified that he believed the plane that was shot down was 
out of either Da Nang or Tan Son Nhut.  (See DRO transcript 
"Tr." at 6.)  The veteran is also claiming a stressor 
incident in which he fired at a small craft headed for his 
ship without any lights.  It was discovered that three 
officers were aboard the small craft and they threatened the 
veteran with court martial.  (See Board Tr. at 10-11; see 
also DRO Tr. at 3-4.)

Initially, the Board notes that the record contains medical 
evidence of a diagnosis of PTSD related to in-service events.  
See Letter from C.J.P., M.D., dated in July 2005 and VA PTSD 
clinical team consult record, dated in September 2004.  
Furthermore, service personnel records establish that he was 
aboard the USS Krishna from February 24, 1967 to February 3, 
1968.  A response for a request for information of record 
noted that it could not be determined whether or not the 
veteran had in-country service in Vietnam, but it was 
affirmatively indicated that the veteran served aboard the 
USS Krishna, which was in the official waters of the republic 
of Vietnam from April 1, 1967 to May 1, 1967.  The record 
also contains an internet print out from the Naval Historical 
Center documenting the history of the USS Krishna.  This 
document indicates that the USS Krishna provided support ship 
for patrol craft of the U.S. Coast Guard and served as a 
repair facility and fueling station as well as an operations, 
communications, and command center.  It was further noted 
that the USS Krishna patrolled off the coast of Vietnam 
through 1966 into 1967.  Also associated with the claims file 
were the deck logs of the USS Krishna from July 1, 1967 to 
November 30, 1967.  The record, however, does not contain 
deck logs from the USS Krishna from the spring of 1967.  In 
light of the testimony from the veteran indicating that one 
of the above stressors occurred in the spring of 1967 and 
because verification of stressors is crucial to establishing 
service connection for PTSD, the Board finds that further 
efforts should be made to obtain the deck logs of the USS 
Krishna from April 1967 to June 1967.

A document of record indicates that the veteran is in receipt 
of payments from the Social Security Administration (SSA).  
The Board observes that this document does not indicate 
whether the veteran is receiving SSA payments due to a 
disability.  In this regard, the record does not contain a 
copy of the determination granting such benefits or the 
clinical records considered in reaching the determination.  
Further, the record does not reflect that the VA has sought 
to obtain these records if pertinent to the veteran's VA 
disability compensation claim.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which awarded the 
veteran disability benefits, if any, 
including all medical records used to 
make the decision.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.

2.  Contact the National Archives and 
Records Administration (NARA) located in 
the Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740 and request that it 
provide copies of the deck logs for the 
USS Krishna for the period from April 1, 
1967 to June 30, 1967.  If additional 
evidence is uncovered that would meet the 
minimum requirements to contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), such additional research 
should be undertaken.  Any negative 
responses should be documented in the 
file.

3.  After the above instructions are 
complete, and if any of the veteran's 
stressors is deemed verified by VA, 
arrange for a VA psychiatric examination 
of the veteran.  The claims file should 
be provided to the examiner for review as 
part of the examination and such review 
should be noted in the examination 
report.  The examiner should provide a 
diagnosis for any acquired psychiatric 
disorder present.  If PTSD is found in 
accordance with the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, the specific stressor(s) which 
served as the basis for the diagnosis 
should be set forth, to include whether 
this was in service or thereafter.  If 
other psychiatric pathology is present, 
the examiner should opine whether it is 
at least as likely as not that such 
psychiatric pathology is etiologically 
related to service.  A separate GAF 
(Global Assessment of Functioning) score 
should be assigned for all psychiatric 
pathology diagnosed.  The examiner is 
also asked to discuss the veteran's 
history of head trauma from a motorcycle 
accident.  To the extent that a 
determination cannot be made without 
resort to speculation, such should be 
noted in the examination report.  All 
opinions expressed should be accompanied 
by thorough rationales.  

4.  Thereafter, readjudicate the issue on 
appeal, considering all evidence.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


